DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 4,971,109; hereinafter “McHugh ‘109”) in view of Roche (US 4,729,403) in further view of Gibb (US 6,491,056).

Regarding Claim 1, McHugh ‘109 discloses a wet piping system modular valve assembly (Figures 38-43 and 60a-62b) configured to branch off a wet standpipe extending generally vertically through floors of a multi-floor property, at a respective floor of the multi-floor property, to control water flow from the wet standpipe to sprinklers on the respective floor (from 30 in Figure 1 in the embodiment of Figure 34), the assembly comprising 
a valve body (Figure 34; 36, 38, 40 and 42) having a single inlet (from 32), a single outlet fluidly connected to the sprinklers (to the right of 40; Col 6, lines 52-54) and a fluid flow channel therebetween (within the piping; Figure 1),
a test, drain and adjustable pressure relief module comprising (Figures 38-43 and 60a-62b):
a single body (Figures 38-43 and 60a-62b) having three independent and fluidly connectable flow ports (264, 266 and 268); 
a first port (266) of the three flow ports mounted at an inlet side thereof to the inlet side thereof to the valve body and fluidly connected with the fluid flow channel thereof (Col 17, lines 25-28), the inlet side of the first port being an inlet of the module (Col 17, lines 25-28);
a second port (264) of the three flow ports having a user adjustable pressure relief valve mounted to an outlet of the second port (seen in Figures 60a-62b where 502 is the pressure relief valve attached at 504 to 264; Col 20, lines 58-68 disclose where the valve is adjustable; Col 21, lines 5-6), the adjustable pressure relief valve being biased into a closed position (Col 20, lines 61-63) and having a threshold pressure required to open the adjustable pressure relief valve and discharge fluid being selectively adjustable (Col 20, lines 61-68) via a discharge channel of the adjustable pressure relief valve (via 268), and
a third port (268) of the three flow ports having an open outlet end configured to removably connect with a drainage pipe (54), the discharge channel being fluidly connected with the third port for 
and the first, second and third ports being selectively fluidly communicated via an internal flow valve therebetween (284), wherein:
the internal flow valve is oriented to be fully open between the first (266) and third ports (268) and fully closed to the second port in a drain position (Figures 40 and 43), to direct flow from an outlet of the first port (at 326 generally), through the internal flow valve (Figure 43), and to an inlet of the third port (generally at 328), and 
the internal flow valve is oriented to be open between the first (266; Figures 38 and 41) and second ports (264), and fully closed to the third port (268) in an off position (Figures 38 and 41 and 60a and 60b), to direct flow from the outlet of the first port (generally at 326 in Figure 41), through the internal flow valve (Figure 41), and to an inlet of the second port (generally at 328 in Figure 41), and
a flow detection switch (38) mounted to the valve body and fluidly connected with the fluid flow channel of the valve body upstream of the test, drain and adjustable pressure relief module (Figures 1 and 34), the flow detection switch being configured to detect water flow within the fluid flow channel and output a notification (Col 6, lines 42-52),
but fails to expressly disclose a check valve positioned within the fluid flow channel of the valve body, the check valve being movable between a closed position and an open position according to a pressure differential across the check valve, and where the first port of the three flow ports is downstream of the check valve and where the threshold pressure being selectively adjustable while the adjustable pressure relief valve remains attached to the outlet of the second port.
Roche teaches a wet piping system (Figure 1) comprising a valve body (generally at 16), a test and drain system (generally at 12) with a check valve positioned within the fluid flow channel of the valve body (14; Figure 1), the check valve being movable between a closed position and an open 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109 to incorporate the teachings of Roche and provide for a check valve positioned within the fluid flow channel of the valve body, the check valve being movable between a closed position and an open position according to a pressure differential across the check valve, and where the first port of the three flow ports is downstream of the check valve.  Doing so would prevent the backflow of fluid to the main line, as taught by Roche (Col 1, lines 56-61).
Gibb teaches a fire protection sprinkler system (Figures 2a – 2c) with an adjustable pressure relief valve (generally at 13) comprising a valve member (ball member seen in Figure 2c), and a loading member (spring seen in Figure 2c), and a pressure adjusting screw (13a) selectively movable to adjust the loading force of the loading member (Col 4, lines 47-58) and adjusting the pressure required to disengage the valve member from the valve seat and open the adjustable pressure relief valve (Col 4, lines 47-58) and the threshold pressure being selectively adjustable while the adjustable pressure relief valve remains attached to the outlet of the second port (Col 4, lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109, as modified by Roche to incorporate the teachings of Gibb to provide for a pressure adjusting screw selectively movable to adjust the loading force of the loading member.  Doing so would be combining prior art elements according to known methods (the pressure relief valve of McHugh ‘109 with the adjustment structure of Gibb) to yield predictable results (to adjust the pressure of the pressure relief valve); Use of known technique to improve similar devices (a pressure adjustment screw in a pressure adjustment valve) in the same way; and applying a known 
Regarding Claim 2, McHugh ‘109, as modified by Roche teach all essential elements of the current invention as discussed above, including where the adjustable pressure relief valve comprises: a valve inlet (504) defining an annular valve seat (Col 20, lines 63-69);
a valve member biased against the valve seat (Col 20, lines 58-69) by a loading force of a loading member (Col 20, lines 58-69)  to maintain the adjustable pressure relief valve in the closed position (Col 20, lines 58-69); and
adjusting the pressure required to disengage the valve member from the valve seat and open the adjustable pressure relief valve (Col 20, lines 58-69), but fails to expressly disclose a pressure adjusting screw selectively movable to adjust the loading force of the loading member.
Gibb teaches a fire protection sprinkler system (Figures 2a – 2c) with an adjustable pressure relief valve (generally at 13) comprising a valve member (ball member seen in Figure 2c), and a loading member (spring seen in Figure 2c), and a pressure adjusting screw (13a) selectively movable to adjust the loading force of the loading member (Col 4, lines 47-58) and adjusting the pressure required to disengage the valve member from the valve seat and open the adjustable pressure relief valve (Col 4, lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109, as modified by Roche to incorporate the teachings of Gibb to provide for a pressure adjusting screw selectively movable to adjust the loading force of the loading member.  Doing so would be combining prior art elements according to known methods (the pressure relief valve of McHugh ‘109 with the adjustment structure of Gibb) to yield predictable results (to adjust the pressure of the pressure relief valve); Use of known technique to improve similar devices (a pressure adjustment screw in a pressure adjustment valve) in the same way; and applying a known 
Regarding Claim 3, McHugh ‘109 discloses piping external to the single body (generally at 508-516 in Figure 60a), fluidly connecting the discharge channel of the adjustable pressure relieve valve (506) with the third port (268 in Figures 60a and 60b).
Regarding Claim 5, McHugh ‘109, as modified by Roche teach where the check valve, the flow detection switch and the test, drain and adjustable pressure relief module comprise a check valve assembly (Figure 34 of McHugh ‘109 and Figure 1 of Roche), and wherein the modular valve assembly further comprises a control assembly (36 in Figure 34 of McHugh ‘109) connected to the check valve assembly and positioned upstream thereof (Figure 34), the control assembly including a valve body having a control valve therein (Col 7, lines 1-6), and a selectively rotatable control arm operatively coupled with the control valve to move the control valve between an open position, permitting fluid flow through the control valve, and a closed position, substantially preventing fluid flow through the control valve irrespective of a pressure differential across the control valve (Figures 1 and 34; Col 7, lines 1-6).  
Regarding Claim 6, McHugh ‘109 teaches where the first, second and third ports form a Tee connection (Figures 38-43).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 4,971,109; hereinafter “McHugh ‘109”) in view of Roche (US 4,729,403) in further view of Gibb (US 6,491,056) in further view of McHugh (US 4,991,655; hereinafter “McHugh ‘655”).
Regarding Claim 4, Roche teaches the check valve (14 in Figure 1) but is moot to the check valve being a clapper valve.  
McHugh ‘655 teaches a wet piping system modular valve assembly (Figure 15), a check valve (70’) positioned within the fluid flow channel of the valve body (Figure 15), the check valve being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109, as modified by Roche to incorporate the teachings of McHugh ‘655 to provide for the check valve being a clapper valve.  Doing so would be simple substitution of one known element for another (the check valve of Roche for a clapper valve of McHugh ‘655) to obtain predictable results (to prevent backflow in the piping system).
Response to Arguments
Applicant’s arguments filed 2 March 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC §103 have been fully considered and while not persuasive, a new ground(s) of rejection is made in view of Gibb in order to expedite prosecution.
First, Applicant argues that McHugh ‘109 fails to disclose “the threshold pressure being selectively adjustable while the adjustable pressure relief valve remains attached to the outlet of the second port”.  However, the pressure relief valve 502 of McHugh ‘109 is adjustable (Col 20, lines 58-68 disclose where the spring is adjusted to maintain a threshold pressure on the seat) between at least a pressure threshold of some amount (determined by the pressure of the spring on the head) and a low pressure (determined by releasing the spring pressure on the head by the lever).  Therefore, these limitations are disclosed by McHugh ‘109.  Nevertheless, Gibb also teaches the threshold pressure being selectively adjustable while the adjustable pressure relief valve remains attached to the outlet of the second port (Col 4, lines 47-58).

	Therefore, Applicant’s arguments are unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753